Citation Nr: 0931554	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-14 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left arm and 
shoulder disorder.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from October 1969 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and January 2003 rating 
decisions by the Cleveland, Ohio, and Philadelphia, 
Pennsylvania, Regional Offices (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.  

In an April 2006 remand, the Board ordered additional 
evidentiary development in connection with the above claims, 
and required the RO to issue a statement of the case with 
regard to an appeal of a denial of service connection for a 
dental condition, claimed as temporomandibular jaw (TMJ) 
syndrome.  The Board notes that during the course of the 
remand, service connection was granted for TMJ syndrome, and 
hence no further issue remains on appeal with regard to that 
disability.

All directed evidentiary development having been completed, 
the two remaining appellate claims have been returned to the 
Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement on a VA Form 9, Appeal to Board of Veterans' 
Appeals, filed in July 2009, the Veteran indicated that he 
desired a personal hearing before a Veterans Law Judge, to be 
held at the RO.

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for a 
Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) 
and 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by 
the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

